DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s after-final amendment filed on 09/06/2022.
Applicant’s cancelation of claims 1-42 and 47 is acknowledged and require no further examining.  Claims 43-46 are pending and examined below.

Response to Arguments
The Amendments filed on 09/06/2022 have been entered.  Applicant’s cancelation of claims 1-42 and 47 is acknowledged and require no further examining.  Claims 43-46 are pending in this application.
In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims, Examiner withdraws the 112(b) rejections.
In response to the arguments of the rejections under 35 U.S.C. 103 with reference Connolly (4,922,683) modified by references Fresnel (6,523,331) and Lajovic (3,940,834), in view of the amendments to the claims, Examiner withdraws the 103 rejections.

Allowable Subject Matter
Claims 43-46 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: upon examination, the art considered as whole, alone, or in combination, neither anticipated nor renders obvious the claimed invention.
The prior art reference Connolly (4,922,683) disclose a device for supplying a strip of flattened tubular shrink foil material, wherein the device comprises: a guiding element; and at least one pair of pressure rollers, wherein the circumference in cross-section of the guiding element is essentially constant.
The prior art reference Fresnel (6,523,331) disclose a guiding element comprising: an upstream guide element; a downstream guide element; an intermediate guiding element connected to the upstream and downstream guiding elements; and a pair of guide rollers configured to form at least one additional fold, wherein the pair of guide rollers are situated in lateral edge openings of the downstream element.
The prior art reference Lajovic (3,940,834) disclose a guiding element comprising: an upstream guiding; a downstream guiding; and a generally wedge-shaped intermediate guiding element connected to the upstream and downstream guiding element, wherein circumference of the upstream guiding element is essentially the same as the circumference of the intermediate guiding element, and wherein circumference of the intermediate guiding element is essentially the same as the circumference of the downstream guiding element.
However, Connolly in view of Fresnel and Lajovic is not found to disclose a guiding element comprising a first set of positioning rollers provided in a transversal groove located in an outer surface of the intermediate guiding element, and a second set of positioning rollers provided in an outer surface of the downstream guiding element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396. The examiner can normally be reached Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        September 9, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731